Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/20 and 4/28/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, Japanese Patent Publication HEI 01-60596 (hereinafter “Ogawa”)  in view of Sato et al., Japanese Patent 401595932 A (hereinafter “Sato”) .
Ogawa discloses hydraulic circuit for a working machine comprising: a  variable displacement hydraulic motor (1) that is activated to apply a torque for the working machine to by supply of hydraulic fluid (via lines 8 or 9 depending on direction)  to the hydraulic motor (1) ; a capacity control device (2) which controls a capacity of the motor; a hydraulic pump (4) which discharges hydraulic fluid to be supplied to the motor (1); a control device (12) that is operated, by application of a instruction operation for to the control device, to allow hydraulic fluid to be supplied from the hydraulic pump (4) to the motor (1) to activate the motor; a brake (31) switchable between a braking state of applying a stop retention force to the body to retain the body in a stopped state and a brake releasing state of releasing the motor so as to allow it to apply a torque (depends on if valve 35 provides fluid pressure to the brake 31) ; a brake switching device (35) which switches the parking brake between the braking state and the brake releasing state; a brake release instruction unit (via pilot signal) which inputs a brake release instruction to the brake switching device to make the brake switching device switch the  parking brake from the braking state to the brake releasing state after the control device is operated, by application of the instruction operation to the control device, to allow hydraulic fluid to be supplied from the hydraulic pump to the motor device; and a 
Ogawa fails to explicitly disclose that the hydraulic circuit is place in the working machine for the purpose of providing the working machine with the ability to conduct a slewing motion. See, Figure 1.
However, in the same field of endeavor, Sato discloses a nearly identical looking hydraulic circuit which is provided for the purpose of slewing a body. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the function of the hydraulic circuit of Ogawa and place the hydraulic circuit in the slewing environment (as shown to be the case by the nearly identical circuit of Sato) because the use of the Ogawa hydraulic circuit is well known in working machines for slewing purposes(as shown to be the case by the nearly identical circuit of Sato). 


Allowable Subject Matter

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the limitations found in the independent claims. Specifically Ogawa fails to mention establishing a break release capacity value to be the minimum capacity of the slewing motor as recited in claim 2. Ogawa and all other prior art fails to disclose “wherein the capacity limiting unit is configured to limit the capacity of the slewing motor to the brake-release capacity value or less regardless of the slewing speed designated by the slewing instruction operation until the brake release point” as recited in claim 3. In fact modifying Ogawa to accomplish this feature would destroy its function. Finally, the prior art fails to disclose wherein the brake switching device includes a pilot pump which discharges a pilot oil to be supplied to the slewing parking brake through a brake releasing line to generate a brake releasing pressure in the slewing parking brake and a brake selector valve which is provided in the brake releasing line and switchable between a brake releasing position to open the brake releasing line to allow pilot oil to be supplied to the slewing parking brake to thereby switch the slewing parking brake to the brake releasing state and a brake releasing position to close the brake releasing line to thereby hinder pilot oil from being supplied to the slewing parking brake to retain the slewing parking brake in the brake releasing state” as recited in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/DANIEL S COLLINS/Examiner, Art Unit 3745